Name: Council Decision (EU) 2018/1666 of 6 November 2018 appointing two members and five alternate members, proposed by the Portuguese Republic, of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2018-11-08

 8.11.2018 EN Official Journal of the European Union L 278/24 COUNCIL DECISION (EU) 2018/1666 of 6 November 2018 appointing two members and five alternate members, proposed by the Portuguese Republic, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Portuguese Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) Two members' seats on the Committee of the Regions have become vacant following the end of the term of office of Mr AntÃ ³nio BRAGANÃ A FERNANDES and Mr LuÃ ­s GOMES. (3) Five alternate members' seats on the Committee of the Regions have become vacant following the end of the term of office of Mr Francisco LOPES, Ms Isaura MORAIS, Mr AmÃ ©rico PEREIRA, Mr AntÃ ³nio PEREIRA and Mr AnÃ ­bal REIS COSTA, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as members:  Mr Ricardo Bruno ANTUNES MACHADO RIO, Presidente da CÃ ¢mara de Braga,  Mr Aires Henrique DO COUTO PEREIRA, Presidente da CÃ ¢mara da PÃ ³voa de Varzim; (b) as alternate members:  Ms Berta FERREIRA MILHEIRO NUNES, Presidente da CÃ ¢mara de AlfÃ ¢ndega da FÃ ©,  Mr Pedro Miguel CÃ ©sar RIBEIRO, Presidente da CÃ ¢mara de Almeirim,  Mr HÃ ©lder AntÃ ³nio GUERRA DE SOUSA E SILVA, Presidente da CÃ ¢mara de Mafra,  Mr Rui Miguel DA SILVA ANDRÃ , Presidente da CÃ ¢mara de Monchique,  Mr Carlos SILVA SANTIAGO, Presidente da CÃ ¢mara de Sernancelhe. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 6 November 2018. For the Council The President H. LÃ GER (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70).